UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2068



CARROLL HORTON,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-03-669-0-17BD)


Submitted:   January 21, 2005          Decided:     February 17, 2005


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles L. Martin, Decatur, Georgia, Paul T. McChesney,
Spartanburg, South Carolina, for Appellant.      Frank W. Hunger,
Assistant Attorney General, J. Strom Thurmond, Jr., United States
Attorney, Marvin J. Caughman, Assistant United States Attorney,
Deana R. Ertl-Lombardi, Regional Chief Counsel, Laura Ridgell-
Boltz, Assistant Regional Counsel, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Carroll N. Horton (“Horton”) appeals the district court’s

order accepting the recommendation of the magistrate judge and

affirming the final decision of the Commissioner of the Social

Security Administration that he was no longer disabled, as defined

within Title II of the Social Security Act, 42 U.S.C.A. §§ 401-433

(West 2003 & Supp. 2004).       We have reviewed the record and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court.        See Horton v. Barnhart, No. CA-03-669-0-17BD

(D.S.C. Apr. 1, 2004).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -